Citation Nr: 1116188	
Decision Date: 04/26/11    Archive Date: 05/05/11	

DOCKET NO.  09-48 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and October 2009 decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Finally, for reasons which become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected posttraumatic stress disorder.

In that regard, the Veteran last underwent a VA psychiatric examination for compensation purposes in July 2008, approximately three years ago.  Moreover, since the time of that examination, the Veteran has received ongoing VA outpatient treatment which appears to show some increase in the Veteran's psychiatric symptomatology.

In that regard, during the course of VA outpatient treatment in September 2008, the Veteran indicated that he had been "let go" from his job after becoming angry and involved in a verbal confrontation with new managers at his place of employment.  According to the Veteran, these "new managers" were "being unprofessional and making unreasonable changes."  As a result, when they began speaking negatively regarding the Veteran's prior boss, the Veteran "told them what he thought."  The pertinent diagnosis noted was posttraumatic stress disorder.

In correspondence of October 2008, the Veteran argued that, contrary to the previous conclusion of the RO, his Global Assessment of Functioning Score was not 60, but rather 45.  Moreover, according to the Veteran, he was no longer employed, having been fired due to symptomatology associated with his service-connected psychiatric disability.  According to the Veteran, without his medications, he experienced three to four panic attacks per week.  Moreover, since recovering from a previous addiction, his posttraumatic stress disorder symptoms had increased, resulting in anxiety, panic attacks, anger, sleeplessness, and nightmares.

Significantly, during the course of subsequent VA outpatient treatment in April 2009, the Veteran complained of continued frequent anxiousness, even in the face of decreased stress given his unemployment.  According to the Veteran, he kept to himself, and had no close friends.  Moreover, the Veteran admitted to continued hypervigilence, as well as an exaggerated startle response.  The pertinent diagnosis noted was chronic severe posttraumatic stress disorder, with a Global Assessment of Functioning Score of 48.

In August 2009, the Veteran was complained of continued frequent anxiousness, as well as nightmares, hypervigilence, and an exaggerated startle response.  According to the Veteran, he did not "like to leave his property."  Moreover, he kept to himself, and had no close friends.  Once again, the diagnosis was of chronic severe posttraumatic stress disorder related to military trauma.

The Board observes that, during the course of the Veteran's Substantive Appeal in December 2009, he argued that, based on the VA's rating criteria, it was his opinion that his service-connected psychiatric symptomatology was more accurately reflected by a 70 percent evaluation.  Moreover, in a statement from the Veteran's accredited representative dated in April 2010, it was noted that the Veteran had been fired from his job in September 2008 due to "decreased productivity and as a direct result of his worsening posttraumatic stress disorder symptomatology."  According to the Veteran's representative, his (the Veteran's) difficulty in maintaining social functioning was "marked."  Moreover, his social life had deteriorated, as evidenced by his nightmares, flashbacks, panic attacks, depression, and lack of energy and motivation.  Under the circumstances, it was felt that the Veteran's service-connected psychiatric symptomatology more nearly represented the criteria for a 70 percent evaluation than the 50 percent evaluation now in effect.

Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA psychiatric examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2009, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse affect on his claim.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  A notation to the effect that this record review has taken place must be included in the examination report.  

3.  The RO should then readjudicate the Veteran's claim for an increased evaluation for service-connected posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in October 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



